DETAILED ACTION

	Claims 1 and 4-24 are pending.
	Claims 22-24 are pending. 
	This Official Action is Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-24 are rejected as they recite formulas with R1 and R2 substituents groups but provides no definitions for R1 and R2. The claim also recites a carbonyl compound having a structure with a formula of R1-CO- R2 but it not all of the compounds provide a structure of R1-CO- R2.

	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 10, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 343 273 (TANAKA) in view of CHANG, et al., The Synthesis and Biological Characterization of a Ceramide Library,  J. AM. CHEM. SOC.., Vol 126, No. 9, 2002 (CHANG).



    PNG
    media_image1.png
    299
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    302
    857
    media_image2.png
    Greyscale

This results in a formula as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

TANAKA does not disclose or suggest adding a sphingoid base to oil with the claimed substituents. 
CHANG synthesizes a ceramide library of active compounds including propanal and hexanal of claims 1 and 4 (see Figure 1, Tails), respectively. 

    PNG
    media_image4.png
    644
    710
    media_image4.png
    Greyscale

Propanal would have been obvious in view of the only difference between propanal and tail 3 is a methyl group.  
It would have been obvious to include the substituents of CHANG with TANAKA, as CHANG teaches that the compounds are active.  Indeed, TANAKA would seek active compounds due to their properties and ability to increase the storage stability of a composition [0023].
TANAKA teaches that the compound is added to oil [0099] with substituents.
 As to claim 10, TANAKA teaches that the shingoid base is dihydrosphingosine [0055]-[0065].  

Claims 5,  14-17, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 343 273 (TANAKA) in view of US 20060189575 (Nieuwenhuizen).
TANAKA teaches a ceramide compounds with a sphingoid (3) base with carbonyl group (i.e., RCOR) from a fatty acid derivative (2)  [0048]-[0051]. TANAKA teaches that such a method that enables easy synthesis of a type I natural ceramide. The thus produced novel type I natural ceramide derivative, when combined with other ceramides, can significantly improve the compatibility of ceramides, which facilitates preparation of a composition containing ceramides, such as a moisturizer or a cosmetic, and also increases the storage stability of the composition [0023]. The compounds are as follows:

    PNG
    media_image1.png
    299
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    302
    857
    media_image2.png
    Greyscale

This results in a formula as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

TANAKA does not disclose or suggest adding a sphingoid base to oil or the recited substituent groups. 
Nieuwenhuizen discloses sphingoid compounds can be used as a food additive [0068] to reduce plasma levels.  The compound is added to oil [099] with substituents. The applicant heats sphingosine and hexanoic acid (a carboxylic acid) in a phosphate buffer to produce a compound (Applicant’s Example 7):

    PNG
    media_image5.png
    812
    1048
    media_image5.png
    Greyscale

In terms of NIEUWENHUIZEN, a compound having a sphingoid structure having an amide linkage is taught:

    PNG
    media_image6.png
    356
    330
    media_image6.png
    Greyscale

In this instance, Q1 is an amide group and R2 is an alkyl group having 1-30 carbon atoms.      Regarding claim 5, this would be related to C6 (heptanoic acid), C7 (octanoic acid) and C8 (nonanoic acid) (Note that one of the carbon in the amide structure is the reason for one less carbon in looking at the claimed acids and the carbon number in the prior art).
 As to claim 14, TANAKA teaches that the shingoid base is dihydrosphingosine [0055]-[0065].  
As to claims 15-17, NIEUWENHUIZEN discloses sphingoid compounds can be used as a food additive [0068] to reduce plasma levels.  The compound is added to oil [099] and foods such as waffles with substituents such as propanol and acids.
. 


Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA and CHANG as applied to claims 1, 4, 6 and 10 above, and further in view of NIEUWENHUIZEN.
TANAKA and CHANG are cited for the reasons noted above.  NIEUWENHUIZEN is also cited for the reasons noted above. 
TANAKA and CHANG are silent as to adding the composition to a drink or food and the amounts added to the composition. 
As to claims 7-9 and 11-13, NIEUWENHUIZEN discloses sphingoid compounds can be used as a food additive [0068] to reduce plasma levels.  The compound is added to oil [099] and foods such as waffles with substituents such as propanol and acids.
It would have been obvious to one skilled in the art to add the sphingosine compound to oil and the amount added with a substituent group to treat blood plasma levels. 

Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered and persuasive. 
At the outset, it is noted that the IDS of March 26, 2021 has been considered and is attached. 
The applicant argues that, the compounds of Tanaka include a long-chain fatty acid (co-acyloxy long-chain fatty acid derivative) and does not disclose the specific carbonyl compounds recited in the Markush Group of claim 1. It is also argued that Chang fails to remedy the deficiencies of Tanaka. In doing so, the applicant argues that pronanal and hexanal are different functional groups (i.e., aldehydes and ketones) so one would not expect the two groups to behave in a similar manner. However, 
Moreover, Chang discloses various structures that could represent the tails of the ceramides. However, none of these structures include “propanal” and “hexanal,” as alleged by the Examiner in the Office Action. Rather, Chang in Figure 1 discloses “2-propanone” and “2-hexanone” as structures that could represent the tails of the ceramides. in response to the art-based rejections that TANAKA and CHANG (with or without NIEWENHUIZEN) do not disclose the claimed structure.  Propanal would have been obvious in view of the only difference between propanal and tail 3 is a methyl group.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
As to claims 9 and 13, the applicant argues that TANAKA is not the same field of endeavor.  However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, TANAKA is directed to ceramide/sphingosine compounds and the broadest claims directed to a “sphingoid base structure” (i.e., not even necessarily a ceramide or sphingosine compound just a compound with some sort of similar 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                      

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791